Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and recites “an integral multiple of four vias” which appears to be a typographical error and should read “integer multiple of four” as integral multiple does not make sense in the context of the claims. 
Claim 1 recites “in each case” in the first line of the last paragraph. This limitation lacks antecedent basis as no cases have been properly introduced and it is unclear to which cases are being referred. Claims 5 and 13 also recites “in each case” which also does not clearly define to which cases are being referred. 
Claim 3 recites “the center of gravity” which lacks antecedent basis.
Claim 4 recites “two connecting straight lines” which is unclear if these are the same or different straight lines already introduced in claim 3.

Claim 6 recites “a first via” “a second via” “a third via” and “a fourth via” it is not clear if these elements are selected from the already introduced set of vias of claim 1. 
Claim 7 recites “the vias” multiple times. It is not clear which vias are being referred as vias were introduced in claims 1 and 6 separately. 
Claim 12 recites “an additional via” and “a via of the coil winding” twice. First, it is not clear if these multiple elements are the same or different as they use the same language, but are separately introduced. Furthermore, it is not clear if these newly introduced vias are the same or different than the plurality already introduced in claim 1.  
Claims 5, 6, 7, 8, 9 recite “an upward current path” and “a downward current path” several times. These limitations are unclear as they seem to refer to different elements but use the same language. Limitations should only be introduced once and should only use the same language when referring to the same element. Additionally, claim 1 introduces upward and downward current paths, so it is not clear if these paths are the same or different than those already introduced.
Claim 7 recites “the electrical links” in line 2 which lacks antecedent basis. 
Claim 7 recites “the connecting line” in line 6 which lacks antecedent basis.
Claims 15 recites in lines 2 and 3 and claim 16 recites in lines 2 and 3 the pronoun “whose.” It is not clear to what this pronoun refers and the claims are therefore indefinite.
Claims 2-12 and 14-17 are also rejected for their dependence on claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler (2006/0152320 as cited by applicant).
Regarding claim 1, Buhler teaches a coil assembly (Fig 11) comprising:
a multilayered printed circuit board (two layer wiring board, [0043]); and
a coil winding (coil 1), having a plurality of loops (shown in Fig 11), which are arranged in different layers of the printed circuit board (top and bottom layer, [0043]), the loops arranged in different layers being connected electrically to one another by at least one via (dots showing interconnections between layers [0043])
wherein the printed circuit board has at least four vias (Fig 11) or an integral multiple of four vias, which , between the loops of the coil winding form an identical number of downward current paths and upward current paths (Fig 11 showing each path including both top to bottom and bottom to top layer vias)
wherein each case two vias with the same current path direction are arranged point symmetrically with respect to a common mirror point (center of Fig 11) with the result that magnet loops which are formed in secondary planes of the printed circuit board which are arranged perpendicular to the main plane have opposite directions and compensate for one another (Fig 11 showing solid lines of top layer in opposite directions of dotted lines in bottom layer)

Buhler in the embodiment of Fig 1 however teaches wherein the coil (1) forms a main magnetic field (produced by generator 13) that has a main direction perpendicular to a main plane of the printed circuit board (Fig 1 and [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the coil assembly of Buhler Fig 11 to include the magnetic field generator of Buhler Fig 1 in order to increase the sensitivity of detection (see [0012]).

Regarding claim 2, Buhler teaches the coil aseembly as claimed in claim 1 wherein the at least four vias are arranged along a common straight line (Fig 11)

Regarding claim 3, Buhler teaches the coil assembly as claimed in claim 1, wherein the vias arranged point symmetrically in pairs are mirrored at the center of gravity of the coil assembly as the common mirror point which is predetermined by a common point of intersection between connecting straight lines of the vias arranged point symmetrically in pairs (lines through pairs of vias all cross the center of gravity which is also the point of symmetry and the center of 2 shown in Fig 11)

Regarding claim 4, Buhler teaches the coil assembly as claimed in claim 3 wherein an angle between two connecting straight lines has any desired value between 0 and 360 (connections of straight lines would necessarily have an angle between 0 and 360 as shown in Fig 11)

Regarding claim 5, Buhler teaches the coil assembly as claimed in claim 1, wherein the coil winding electrically connects in each case a via in the form of a downward current path to a via in the 

Regarding claim 6, Buhler teaches the coil assembly as claimed in claim 5, wherein at least one first loop which in a first layer of the printed circuit board electrically connects a first via in the form of a downward current path to a second via in the form of an upward current path and at least one second loop which in a second layer of the printed circuit board electrically connects the second via in the form of an upward current path to a third via in the form of a downward current path, and at least one third loop in which the first layer of the printed circuit board electrically connects the third via in the form of a downward current path to a fourth via in the form of an upward current path and at least one fourth loop which in the second layer of the printed circuit board, electrically connects the fourth via in the form of an upward current path to the first via in the form of a downward current path have the same orientation (see annotated Fig 11 below). 

    PNG
    media_image1.png
    786
    877
    media_image1.png
    Greyscale


Regarding claim 7, Buhler teaches the coil assembly as claimed in claim 6 wherein the electrical links one or more of (i) between the vias in the form of downward current paths and the vias in the form of upward current paths (shown in Fig 7) and (ii) between the vias in the form of upward current paths and the vias in the form of downward current paths have any desired number of loops (number of loops shown in Fig 11), and wherein the loops do not have a point of intersection with the connecting line between the vias in the form of upward current paths (Fig 11 where the loops do not have a common point of intersection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Candy (2015/0035543).
Regarding claim 13 Buhler teaches a measuring assembly (Fig 10 and 11) comprising wherein the coil assembly includes
a multilayered printed circuit board (two layer wiring board, [0043]); and
a coil winding (coil 1), having a plurality of loops (shown in Fig 11), which are arranged in different layers of the printed circuit board (top and bottom layer, [0043]), the loops arranged in different layers being connected electrically to one another by at least one via (dots showing interconnections between layers [0043])
wherein the printed circuit board has at least four vias (Fig 11) or an integral multiple of four vias, which , between the loops of the coil winding form an identical number of downward current paths and upward current paths (Fig 11 showing each path including both top to bottom and bottom to top layer vias)
wherein each case two vias with the same current path direction are arranged point symmetrically with respect to a common mirror point (center of Fig 11) with the result that magnet loops which are formed in secondary planes of the printed circuit board which are arranged 
Buhler does not explicitly teach in the same embodiment wherein the coil forms a main magnetic field that has a main direction perpendicular to a main plane of the printed circuit board.
Buhler in the embodiment of Fig 1 however teaches wherein the coil (1) forms a main magnetic field (produced by generator 13) that has a main direction perpendicular to a main plane of the printed circuit board (Fig 1 and [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the coil assembly of Buhler Fig 11 to include the magnetic field generator of Buhler Fig 1 in order to increase the sensitivity of detection (see [0012]).
Buhler does not explicitly teach an amplifier and a resonant circuit which comprises at least one capacitance and a measuring coil assembly, wherein an output signal of the amplifier represents as a measurement signal one or more of an inductance and change in inductance of the measuring coil assembly.
Candy however teaches a similar measuring assembly (Fig 8) including an amplifier (90) and a resonant circuit (99) which comprises at least one capacitance (97) and a measuring coil assembly (96), wherein an output signal of the amplifier (93) represents as a measurement signal one or more of an inductance and change in inductance of the measuring coil assembly (see [0041-0043]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Buhler to include the circuitry of Candy in order to more accurately determine and thereby control the LC properties of the windings resulting in more accurate measurements. 

.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Candy in further view of Martin (5,691,628).
Regarding claim 14, Buhler in view of Candy teaches the measuring assembly according to claim 13, but does not explicitly teach wherein the resonant circuit is embodied as a PiLC oscillator having two capacitances between which the coil assembly is arranged.
Martin however teaches a similar assembly (Fig 3) wherein the resonant circuit (74) is embodied as a PiLC oscillator (Col 5 lines 51-60) having two capacitances which the coil assembly is arranged (Fig 3)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Buhler in view of Candy to include the Pi oscillator of Martin in order to filter out unwanted frequencies resulting in more accurate detection of the measurement signals. 

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Candy in further view of Cyran (6,803,773).
Regarding claim 16, Buhler in view of Candy teaches the measuring assembly as claimed in claim 13, but does not explicitly teach wherein the amplifier is embodied as a differential amplifier whose inverting input is connected to a first side of the resonant circuit and whose non-inverting input is connected to a second side of the resonant circuit and wherein an inverting output is fed back to the first side of the resonant circuit via a first nonreactive resistance and a noninverting output outputs the 
Cyran however teaches a similar measuring assembly (Fig 3) wherein a differential amplifier (120)whose inverting input is connected to a first side of the resonant circuit (via R3) and whose non-inverting input is connected to a second side of the resonant circuit (other input of 120 to S1) and wherein an inverting output is fed back to the first side of the resonant circuit via a first nonreactive resistance (R5) and a noninverting output outputs the measurement signal which is fed back to the second side of the resonance circuit via a second nonreactive resistance (R4).
It would have been obvious to one of ordinary skill in the art at the time of the effectively field date to modify the assembly of Buhler in view of Candy to include the measurement amplifier of Cyran to more accurately detect changes in time constant and frequency representative of inductance changes of the sensor.

Regarding claim 17, Buhler in view of Candy teaches the measuring assembly as claimed in claim 13, but does not explicitly teach wherein a meter measures a frequency of the measurement signal.
Cyran however teaches a similar measuring assembly (Fig 3) including wherein a meter (122) measures a frequency of the measurement signal (measured time constant representative of frequency see Col 3 lines 20-32)
It would have been obvious to one of ordinary skill in the art at the time of the effectively field date to modify the assembly of Buhler in view of Candy to include the detection of Cyran to more accurately detect changes in time constant and frequency representative of inductance changes of the sensor.

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the printed circuit board has a connection terminal having four connection contacts which are each arranged point-symmetrically in pairs with respect to the common mirror point, wherein two connection contacts are in the form of downward current paths and two connection contacts are in the form of upward current paths.

Claims 9-12 would also be allowable for their dependence on objected claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/               Examiner, Art Unit 2867            

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867